UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2013. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 0-52368 TINTIC GOLD MINING COMPANY (Exact Name of Registrant as Specified in its Charter) Nevada 87-0448400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID Number) 1288 Jigao Road, Minbei Industrial District, Minhang, Shanghai, P.R. China201107 (Address of principal executive offices) Issuer's Telephone Number, including Area Code: 86-21-62965657 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes√ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. Yes √ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes √ No As of June 28, 2013 (the last business day of the most recently completed second fiscal quarter) the aggregate market value of the common stock held by non-affiliates was approximately $45,834, based upon the last trade price on that date. As ofFebruary 28, 2014, there were 1,858,338shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED This Report contains certain forward-looking statements regarding Tintic Gold Mining Company, its business and financial prospects.These statements represent Management’s best estimate of what will happen.Nevertheless, there are numerous risks and uncertainties that could cause our actual results to differ dramatically from the results suggested in this Report.Among the more significant risks are: · We have no business operations and have no assets. Unless the Company obtains additional capital or acquires an operating company, the Company will not be able to undertake significant business activities. · The Company’s business plan contemplates that it will acquire an operating company in exchange for the majority of its common stock.If that occurs, management will determine the nature of the company that is acquired, which is likely to be a company with which management has a pre-existing relationship.Investors in the Company will have to rely on the business acumen of management in determining that the acquisition is in the best interest of the Company.If management lacks sufficient skill to operate successfully, the Company’s shares may lose value. Because these and other risks may cause the Company’s actual results to differ from those anticipated by Management, the reader should not place undue reliance on any forward-looking statements that appear in this Report. PART 1 Item 1.Business Until February 8, 2010, the Company was the owner of the subsurface mineral rights on approximately 44 acres of land located in the Tintic Mining District of Juab County, Utah, near the town of Mammoth, Utah.Since it was formed in March 2004 and acquired the mineral claims, the Company had been unable to attract any interest from investors in its mining claims. Prior management believed that this has been due to a number of factors, including the fact that the land ownership in the Tintic Mining District was very fragmented, meaning that ownership is held in the names of numerous corporations and individuals, many possibly having conflicting ownership rights and interests.For this reason, at the end of 2009, management determined that the Company should abandon its mining business and pursue other opportunities.On December 17, 2009, therefore, a new majority owner took control of the Company.In connection with that change of control, the Company agreed to transfer its mining claims to its previous majority shareholders in satisfaction of the liabilities of the Company to them.On February 8, 2010 the mining claims were so transferred. The Company is currently a shell company. For some period of time the Company has been exploring business opportunities that would involve the use of the Company as a shell in a reverse merger transaction, in which an operating company would be merged into Tintic Gold Mining Company in exchange for a majority of our capital stock.We continue to explore business opportunities, particularly businesses with which our Chairman, Ding Lieping, has experience.The business that we ultimately pursue will be determined by Mr. Ding, who is the sole member of our board of directors.His decision will be based on the prospects for the business, the availability of capital to fund the business, and the potential benefits of the business to the shareholders of Tintic Gold Mining Company. Employees We currently have no employees. The need for employees and their availability will be addressed in connection with the decision whether or not to acquire or participate in specific business opportunities. Item 1A.Risk Factors Not applicable. 1 Item 1B.Unresolved Staff Comments Not Applicable. Item 2. Properties We have no property, because we have no assets or employees.Our executive offices are maintained in the offices of Ding Lieping.We do not compensate Ding Lieping for this concession. Item 3.Legal Proceedings None. Item 4.Mine Safety Disclosures. Not Applicable. PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities. (a) Market Information The Company’s common stock is quoted on the OTCQB under the symbol “TMGG”.Set forth below are the high and low bid prices for each of the quarters in the past two fiscal years. The reported bid quotations reflect inter-dealer prices without retail markup, markdown or commissions, and may not necessarily represent actual transactions. 2 Bid Quarter Ending High Low March 31, 2012 $ $ June 30, 2012 $ $ September 30, 2012 $ $ December 31, 2012 $ $ March 31, 2013 $ $ June 30, 2013 $ $ September 30, 2013 $ $ December 31, 2013 $ $ (b) Shareholders Our shareholders list contains the names of 344 registered stockholders of record of the Company’s Common Stock. (c)Dividends The Company has not, within the past decade, paid or declared any cash dividends on its Common Stock and does not foresee doing so in the foreseeable future.The Company intends to retain any future earnings for the operation and expansion of the business.Any decision as to future payment of dividends will depend on the available earnings, the capital requirements of the Company, its general financial condition and other factors deemed pertinent by the Board of Directors. (d)Securities Authorized for Issuance Under Equity Compensation Plans The Company had no securities authorized for issuance under equity compensation plans as of December 31, 2013. (e)Sale of Unregistered Securities The Company did not issue any unregistered equity securities during the 4th quarter of fiscal 2013. (f) Repurchase of Equity Securities The Company did not repurchase any shares of its common stock during the 4th quarter of 2013. 3 Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis Results of Operations We currently have no assets and no operations.During the 2013 fiscal year, which ended on December 31, 2013, we realized no revenue and incurred $21,679 in operating expenses.During the 2012 fiscal year, which ended on December 31, 2012, we realized no revenue and incurred $21,208 in operating expenses.We also incurred an other expense of $1,492, which was the fair value of the 6-month warrant extensions that we granted on June 18, 2012 and December 18, 2012. Prior to December 17, 2009, when majority ownership of our company was transferred to Ding Lieping, we had accounts payable, most of which were owed to the prior controlling shareholders of the Company, some of whom served as our management until December 17, 2009. Those individuals waived all of the Company’s obligations to them in connection with the transfer of control to Ding Lieping.Therefore at December 31, 2013 all of our liabilities were loans made to us by Ding Lieping.At December 31, 2012, a portion of our liabilities consisted of obligations to professionals, which were paid by Ding Lieping after December 31, 2012. Control of Tintic Gold Mining Company was transferred to Ding Lieping in December 2009.During his tenure, Mr. Ding has financed our operations by making loans to cover our expenses. We expect that Ding Lieping will continue to fund our operations until we have completed an acquisition of an operating company, and that we will, therefore, have sufficient cash to maintain our existence as a shell company for the next twelve months, if necessary.Our management is not required to fund our operations, however, by any contract or other obligation. Our major expenses consisted of fees to lawyers and accountants necessary to maintain our standing as a fully-reporting public company and other administration expenses attendant to the trading of our common stock.We do not expect the level of our operating expenses to change in the future until we again undertake to implement a business plan or effect an acquisition. Liquidity and Capital Resources At December 31, 2013 we had a working capital deficit of $83,969, as we had no assets and $83,969 in liabilities, all of which were loans payable to Ding Lieping, our majority shareholder, who is funding our operations.The loans are payable on demand and do not bear interest.We expect our working capital deficit to continue indefinitely, as long as Ding Lieping continues to lend us the sums necessary to pay our expenses. 4 Our operations consumed $26,326 in cash during 2013 but our management loaned us that amount, resulting in no change in our cash balance.Cash used in operating activities during the year exceeded our net loss because we began the year with $4,647 in accounts payable, which were satisfied during 2013 with the proceeds of loans from Ding Lieping. During 2012 our operations consumed $21,468 in cash, all of which was loaned to us by Ding Lieping.In the future, unless we achieve the financial and/or operational wherewithal to sustain our operations, it is likely that we will continue to rely on loans and capital contributions to sustain our operations. To date we have supplied our cash needs by obtaining loans from management and shareholders.We expect that our President will fund our operations until we have completed an acquisition of an operating company and that we will, therefore, have sufficient cash to maintain our existence as a shell company for the next twelve months, if necessary. Application of Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue, and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 to our financial statements. While all these significant accounting policies impact its financial condition and results of operations, the Company views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on the Company’s financial statements and require management to use a greater degree of judgment and estimates. Among our critical policies is the determination, described in Note 5 to our financial statements that the Company should record a valuation allowance for the full value of the deferred tax asset created by the net operating loss carryforward.The primary reason for the determination was the lack of certainty as to whether the Company will carry on profitable operations in the future. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause any effects on our results of operations, financial position or liquidity for the periods presented in this report. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. 5 Impact of Accounting Pronouncements There have been no recent accounting pronouncements that have had, or are expected to have, a material effect on our financial statements. Item 7aQuantitative And Qualitative Disclosures About Market Risk. Not Applicable. Item 8.Financial Statements INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 7 Balance Sheets as of December 31, 2013 and 2012 8 Statements of Operations for the Years Ended December 31, 2013 and 2012 and for the Period from inception of the development stage on December 31, 1997 through December 31, 2013 9 Statement of Stockholders’ Equity for the Period from inception of the development stage on December 31, 1997 through December 31, 2013 10 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 and for the Period from inception of the development stage on December 31, 1997 through December 31, 2013 12 Notes to Financial Statements 14 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Tintic Gold Mining Company Minhang, Shanghai We have audited the accompanying balance sheets of Tintic Gold Mining Company [a development stage company] as of December 31, 2013 and 2012 and the related statements of operations, stockholders' equity (deficit) and cash flows for each of the years in the two-year period ended December 31, 2013 and for the period from the inception of the development stage on December 31, 1997 through December 31, 2013. Tintic Gold Mining Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Tintic Gold Mining Company as of December 31, 2013 and 2012 and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2013 and for the period from inception of development stage on December 31, 1997 through December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming Tintic Gold Mining Company will continue as a going concern. As discussed in Note 4 to the financial statements, Tintic Gold Mining Company has incurred losses since its inception and has not yet established profitable operations.These factors raise substantial doubt about the ability of the Company to continue as a going concern.Management’s plans in regards to these matters are also described in Note 4.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ PRITCHETT, SILER & HARDY, P.C. Salt Lake City, Utah February28, 2014 7 TINTIC GOLD MINING COMPANY [A Development Stage Company] BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS: Cash $
